Bigelow, C. J.
Both parties to this suit have taken exceptians to the rulings of the court at the trial, but in our judgment neither of them is able to show that any error in law was committed.
1. The defendant objects that a record copy of a deed in the *149line of his title was offered by the plaintiffs and admitted in evidence, without any previous notice to him to produce the original, or any attempt to obtain it by other means. This ruling was clearly right. The rule requiring the production of an original deed applies only to a case where it is necessary to prove a conveyance directly to a party to a suit, and which may reasonably be supposed to be in his possession, but does not include prior deeds in a chain of title. Commonwealth v. Emery, 2 Gray, 80.
2. It is also objected that the registered copy, when produced, disclosed the fact that the deed was not executed in the presence of any subscribing witness. But it was not necessary to its validity that it should have been so signed ; Dole v. Thurlow, 12 Met. 157, 165; nor did the fact that the grantor executed it without calling a witness to attest the signature in any way affect the competency of the copy which was admitted in evidence. An acknowledgment of a deed duly certified is essential to authorize the register of deeds to put it on record ; Gen. Sts. c. 89, § 28; but there is no provision which renders any particular mode of execution necessary, in order to render a deed legally suitable for registry. As the deed in question was duly recorded, the record copy was good prima facie evidence of the contents of the original deed.
3. The plaintiff, being by law a competent witness, was rightly allowed to testify to any fact which had a bearing on the issue before the jury. Inasmuch as the defendant sought to impeach the plaintiff’s conveyance to his wife on the ground that it was made with a fraudulent purpose, an inquiry into his intentions and motives in making the grant to her was relevant and material. The interrogatory put to him on this subject was therefore competent, and his testimony that he executed the conveyance in good faith was admissible. Fisk v. Chester, 8 Gray, 506. Lombard v. Oliver, post, 155.
4. It is further objected by the defendant that, on the facts proved concerning the conveyance to the plaintiff’s wife, no title in the premises in controversy vested in her as against the assignee in insolvency of the plaintiff; but that, the conveyance *150having been purely voluntary, it was in law fraudulent and void as to creditors, and that by the grant from the assignee an absolute title in fee was vested in the defendant. In other words, the position of the defendant was, that a voluntary conveyance is void as against creditors, although made in good faith, and under circumstances which tend to show very clearly, not only that it was made when the grantor was solvent, and without any fraudulent design, but also that it did not in fact operate to hinder or delay any existing creditors, or deprive them of the means of obtaining full security for their debts. It seems to us that this position is unsupported by principle or authority. A voluntary conveyance is not per se fraudulent as against creditors. No doubt, such a conveyance by a person who was deeply in debt, especially of a large and substantial portion of his estate, would be very strong evidence of a fraudulent intent But such deed is not necessarily void. Whether it be so or not is a question of fact, to be determined on all the circumstances connected with the making of the grant, tending to show that it would have the effect of impairing the rights of creditors. But it would be quite essential to show that the grantor was indebted beyond his means of payment remaining after the conveyance— that he was at the time of the grant alieno cere presgravatus. Shears v. Rogers, 3 B. & Ad. 362. Gale v. Williamson, 8 M. & W. 405. Beal v. Warren, 2 Gray, 447, 454. Nor is a voluntary conveyance voidable as against subsequent creditors, if not shown to be fraudulent at the time it was made as against existing creditors. Sexton v. Wheaton, 8 Wheat. 229. Norton v. Norton, 5 Cush. 524, 529. These familiar and well settled principles would have been disregarded by the court, if the instructions for which the defendant asked had been adopted and given to the jury. There was nothing in the facts proved to warrant the court in holding that the deed to the wife, though voluntary, was fraudulent and void as to creditors. The question was properly submitted to the jury, under instructions to which no exception is taken.
5. The remaining objection urged by the defendant is, that the court erred in ruling that the husband and wife were rightly *151joined as plaintiffs. But it is well settled that, in a writ of waste for injuries to the estate of the wife, the husband and wife must join, and in all actions for the recovery of damages to the land or other real property of the wife during coverture, they may be properly joined as plaintiffs. 1 Chit. PI. (6th Amer. ed.) 85. Com. Dig. Baron & Feme, V, X; Pleader, 2, A 1.
6. The plaintiffs, after the rendition of the verdict in their favor, moved for entry of judgment for recovery of the place on which the jury found that the defendant had committed waste. This motion was overruled by the court, and rightly. The verdict is altogether too uncertain and indefinite in the description of the place on which the waste was committed to form a foundation for a judgment of forfeiture. Exceptions overruled.